Case 1:18-cv-09910-.]l\/|F Document 19 Filed 11/05/18 Page 1 of 1

AFF|DAV|T OF SERV|CE THROUGH THE SECRETARY OF STATE

uNlTED sTATEs DlsTRicT couRT Purchased/Filed: October 30, 2018
FoR THE souTHERN DlsTRlcT oF NEW YoRK |ndex # 1218_€\/_09910_`]~":

 

KELVlN MEJIA MENDEZ AND ANDRES PEREZ, lNDIV/DUALLYAND ON BEHALF OF OTHERS _ _
S/M/LARLY SlTUATED P|alnflff

against

SWEET SAM'S BAKING COMPANY LLC, ETAL Defendant

 

STATE OF NEW YORK

couNTY oF ALBANY SS'¢

James Perone , being duly sworn, deposes and says: deponent is over

 

the age of eighteen (18) years; that on November 1, 2018 , at 11 :45 AM , at the office of the
Secretary of State of the State of New ¥ork in the City of Albany, New York deponent served the annexed

SUMMONS lN A C|V|LACT|ON AND COMPLA|NT
On

SWEET SAM'S BAKING COMPANY LLC , the
Defendant in this action, by delivering to and leaving with Nancy Dougherty ,

AUTHOR|ZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NYl g true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 59 dollars; That said service was
made pursuant to Section 303 Limited Liabilig¢ Company Law. Deponent further says that deponent knew the
person so served as aforesaid to be the agent in the Offlce of the Secretary of State of the State of New York, duly

authorized to accept such se ' e'on”b'e'h`alf of's"aid”'c“l`ef"é`ndant~~~ ~ .._

 
 
        
   
  
 
 

Descriptiono the person served: Approx.Age: 55-60 Approx. : 130le Approx.th 5'3"

     

  

Color of skin: White l-laircolor: Black Sex: a|e Other:

   

 

 

Sworn to before me

1st dayofNovember 018

 

 

v scorr scHusTER \J
RY PuaLic, sTATE oF NEW YoFu< ames Perone
No. 01 scssoesas l _
QuALiFlED m ALBANY couNTY Attny s Fl|e No.

COMM|SS|ON EXP|RES JULY 28, 2022
|nvoice'Work Order # S1813941

SERV/co. INc.. P.0. Box 871. ALBANY. NY 12201

